DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the amendments filed 8 November 2022 for the application filed 27 April 2021 which claims priority to PRO 63/016,226 and 62/794,464 filed 27 April 2020 and 18 January 2019 respectively and is a continuation in part of application 16/748,560 filed 21 January 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No.17/241,732. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities: “at least one injector” should be corrected to “at least one ejector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (US 3,051,413).
- Regarding Claim 1. Pouit discloses an aircraft (fig. 1-4), comprising:
a fuselage (2);
at least one primary airfoil (3) having a first upper surface (illustrated by fig. 4), the first upper surface having at least one recess (25) disposed therein;
at least one conduit (4) in fluid communication with the at least one recess (25, “chamber 25 is fed with the first fluid stream” column 3 lines 19-20);
at least one ejector (5) embedded in the at least one recess (25, fig. 4 illustrates the arrangement), the at least one ejector (5) configured to receive compressed air via the at least one conduit (4), the at least one ejector (5) configured to produce a propulsive efflux stream (illustrated by arrows of fig. 4); and
at least one secondary airfoil (1) coupled to the at least one primary airfoil (3, fig. 2 illustrates the airfoils coupled through the fuselage) and having a second upper surface (fig. 5 illustrates the upper and lower surfaces), the at least one ejector (5) being positioned such that the efflux stream flows over the second upper surface (fig 1 illustrates the flow from the ejector over the second upper surface), the second upper surface being oriented so as to entrain the efflux stream to flow in a direction substantially perpendicular to the first upper surface (the arrows of fig. 1 illustrate the airflow/efflux stream entrained to flow in a direction perpendicular to the first upper surface).
- Regarding Claim 2. Pouit discloses the aircraft of claim 1, wherein the at least one ejector (5) includes an inlet (37), and the inlet (37) of the at least one ejector (5) is positioned on the first upper surface (illustrated by fig. 4) to enable ingestion of boundary layer air formed on a leading edge of the at least one primary airfoil (3, fig. 4 illustrates the arrangement).
- Regarding Claim 4. Pouit discloses the aircraft of claim 1, wherein the at least one recess (25) comprises aerodynamic surfaces fore and aft of the at least one ejector (5, fig. 4 illustrates the arrangement).
- Regarding Claim 5. Pouit discloses the aircraft of claim 1, further comprising a source of the compressed air (9) disposed in the fuselage (2).
- Regarding Claim 7. Pouit discloses an aircraft (fig. 1-4), comprising:
a fuselage (2);
at least one primary airfoil (3) having a first upper surface (illustrated by fig. 4), the first upper surface having at least one recess (25) disposed therein;
at least one conduit (4) in fluid communication with the at least one recess (25, “chamber 25 is fed with the first fluid stream” column 3 lines 19-20);
at least one ejector (5) embedded in the at least one recess (25, fig. 4 illustrates the arrangement), the at least one ejector (5) configured to receive compressed air via the at least one conduit (4), the at least one ejector (5) configured to produce a propulsive efflux stream (illustrated by arrows of fig. 4); and
at least one secondary airfoil (1) coupled to the at least one primary airfoil (3) and having a second upper surface (illustrated by fig. 5), the at least one ejector (5) being positioned such that the efflux stream flows over the first and second upper surfaces (fig. 1 and 4 illustrate the stream flowing over upper surfaces of the first and second airfoils), the second upper surface being oriented so as to entrain the efflux stream to flow in a direction substantially perpendicular to the first upper surface (the arrows of fig. 1 illustrate the airflow/efflux stream entrained to flow in a direction perpendicular to the first upper surface).
- Regarding Claim 8. Pouit discloses the aircraft of claim 7, wherein the at least one ejector (5) includes an inlet (37), and the inlet (37) of the at least one ejector (5) is positioned on the first upper surface (illustrated by fig. 4) to enable ingestion of boundary layer air formed on a leading edge of the at least one primary airfoil (3, fig. 4 illustrates the arrangement).
- Regarding Claim 10. The aircraft of claim 7, wherein the at least one recess (25) comprises aerodynamic surfaces fore and aft of the at least one ejector (5, fig. 4 illustrates the arrangement).
- Regarding Claim 11. The aircraft of claim 7, Pouit discloses the aircraft of claim 1, further comprising a source of the compressed air (9) disposed in the fuselage (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pouit in view Obviousness.
- Regarding Claim 3. Pouit discloses the aircraft of claim 1, but does not disclose the aircraft further comprising a canard wing coupled to the fuselage and positioned forward along the fuselage relative to the at least one primary airfoil.
However, the examiner contends that incorporation of a canard wing positioned forward along the fuselage relative the at least one primary airfoil is an obvious matter of design choice in instances where greater maneuverability of the aircraft is desired.  Further the applicant has not disclosed that a canard solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the arrangement of Pouit.
- Regarding Claim 9. Pouit discloses the aircraft of claim 7, but does not disclose the aircraft further comprising a canard wing coupled to the fuselage and positioned forward along the fuselage relative to the at least one primary airfoil.
However, the examiner contends that incorporation of a canard wing positioned forward along the fuselage relative the at least one primary airfoil is an obvious matter of design choice in instances where greater maneuverability of the aircraft is desired.  Further the applicant has not disclosed that a canard solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the arrangement of Pouit.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pouit in view of Balluff (3,161,377).
- Regarding Claim 6. Pouit discloses the aircraft of claim 5, but does not disclose wherein the fluid produced by the source is the sole means of propulsion of the aircraft.
However, Balluff discloses a similar aircraft (A), wherein the fluid produced by the source (1, fig. 1-2) is the sole means of propulsion of the aircraft (A, no other means of propulsion is illustrated or referenced within the patent).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fluid source of Pouit to be the sole means of propulsion for the aircraft as disclosed by Balluff to allow for lowered overall aircraft weight and easier management of aircraft cg.
- Regarding Claim 12. Pouit discloses the aircraft of claim 11, but does not disclose wherein the fluid produced by the source is the sole means of propulsion of the aircraft.
However, Balluff discloses a similar aircraft (A), wherein the fluid produced by the source (1, fig. 1-2) is the sole means of propulsion of the aircraft (A, no other means of propulsion is illustrated or referenced within the patent).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fluid source of Pouit to be the sole means of propulsion for the aircraft as disclosed by Balluff to allow for lowered overall aircraft weight and easier management of aircraft cg.
Response to Arguments
Applicant's arguments, see pages 5-7, filed 8 November 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        15 November 2022